Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
        	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. patent 10,588,083 (hereinafter ‘083).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 1, US patent ‘083 discloses:
A method comprising using at least one hardware processor (Claim 1; Col. 19; lines 7-8), in a wireless device that uses a battery as a power source for transmission, to: receive a data payload to be transmitted (Claim 1; Col. 19; line 10);
segment the data payload into one or more data payload segments based on a data payload size of the data payload and a peak current rating of the battery  (Claim 1; Col. 19; lines 11-18); and
transmit each of the one or more data payload segments, so as to ensure that the transmission of one of the one or more data payload segments does not overlap in time with the transmission of any other one of the one or more data payload segments (Claim 1; Col. 19; lines 20-23).
Regarding claim 13, US patent ‘083 discloses:
A wireless device comprising (claim 13; col. 20; line 53)
a battery (claim 13; col. 20; line 54);
a transmitter (claim 13; col. 20; line 55); and
at least one hardware processor (claim 13, col. 20; line 56) configured to perform the steps of claim 1. 
Regarding claim 14, US patent ‘083 discloses:
	A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor (claim 14, col. 21; lines 4-7), cause the processor to perform the method steps of claim 1. 
3.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. patent 11,071,059 (hereinafter ‘059).  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 1, US patent ‘059 discloses:
A method comprising using at least one hardware processor (Claim 1; Col. 19; lines 7-8), in a wireless device that uses a battery as a power source for transmission, to: receive a data payload to be transmitted (Claim 1; Col. 19; line 10);
segment the data payload into one or more data payload segments based on a data payload size of the data payload and a peak current rating of the battery  (Claim 1; Col. 19; lines 11-18); and
transmit each of the one or more data payload segments, so as to ensure that the transmission of one of the one or more data payload segments does not overlap in time with the transmission of any other one of the one or more data payload segments (Claim 1; Col. 19; lines 20-23).
Regarding claim 13, US patent ‘059 discloses:
A wireless device comprising (claim 13; col. 20; line 53)
a battery (claim 13; col. 20; line 54);
a transmitter (claim 13; col. 20; line 55); and
at least one hardware processor (claim 13, col. 20; line 56) configured to perform the steps of claim 1. 
Regarding claim 14, US patent ‘059 discloses:
	A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor (claim 14, col. 21; lines 6-7), cause the processor to perform the method steps of claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over SATO (US 2010/0034184, hereinafter Sato) in view of Go et al. (US 2016/0112953, hereinafter Go).
Regarding claim 1, Sato discloses a method comprising using at least one hardware processor (para 0011), in a wireless device that uses a battery as a power source for transmission (para 0011; device operating on battery), to: receive a data to be transmitted (para 0013; receiving data);
segment the data  into one or more data segments (para 0013 and 0032; segmenting data) based on a data size of the data (para 0038; 0040 and 0044; segmenting data based on the size of the data) and a peak current rating of the battery (para 0086 and 0090;  fig. 2C; based on the maximum current rating of the battery adjusting the size of the data); and transmit each of the one or more data payload segments (para 0038 and 0040; transmitting data segments), so as to ensure that the transmission of one of the one or more data payload segments does not overlap in time with the transmission of any other one of the one or more data payload segments (para 0038; data transmission does not overlap).
Sato does not explicitly disclose that the data is data payload.
In an analogous art, Go discloses that the data is data payload (para 0064). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to amend Sato’s method by adding Go’s disclosure in order to reduce power consumption of user terminal.
Regarding claim 13, Sato discloses 	a wireless device comprising:
a battery (para 0020; battery of the hand set);
a transmitter (para 0038; transmitting data by the transmitter); and
at least one hardware processor (para 0034; The processing circuit) configured to perform the steps of claim 1. 
Regarding claim 14, Sato discloses a non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor (para 0035; memory storing control programs to perform the method steps of claim 1), cause the processor to perform the method steps of claim 1. 

5.         Claims 2, 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Go and further in view of Su et al. (US 2016/0295516, hereinafter Su).
	Regarding claim 2, Sato discloses wherein a largest of the one or more data payload segments has a segment size which is estimated to result, during transmission of the data payload segment, in a maximum current draw from the battery that is less than the peak current rating of the battery (para 0086 and 0090; fig. 2C; based on the maximum current rating of the battery adjusting the size of the data).
Sato/Gu does not explicitly disclose wherein segmenting the data payload into one or more data payload segments comprises: for each of one or more potential segment sizes, determining a quantized size corresponding to the potential segment size, retrieving an estimated current draw that is associated with one or more operational parameters, comprising the quantized size, from a local memory of the wireless device, and comparing the estimated current draw to the peak current rating of the battery; and selecting one of the one or more potential segment sizes as the segment size of at least one of the one or more data payload segments based on each comparison.
In an analogous art, Su discloses segmenting the data payload into one or more data payload segments comprises (Para 0076; having a bundle size for the link budget that will not product a delay and having means to extend the link budget by decreasing the payload size, with paragraph 0108 for reducing the audio payload size to provide a gain in the link budget): for each of one or more potential segment sizes, determining a quantized size corresponding to the potential segment size (paragraph 0076; having means to reduce the payload segmentation size to extend the link budget and avoid audio delays with paragraph 60 for having different sizes based on audio bundle transmission sizes for transmitting packets in different radio conditions), retrieving an estimated current draw that is associated with one or more operational parameters (paragraph 66;  having operational parameters such as different audio bundle schemes and the amount of power needed to communicate with the closest base station), comprising the quantized size, from a local memory of the wireless device (paragraph 0099 and 0113; having four quantized sizes of audio bundles for payload transmission for a delay budget of 80 ms), and comparing the estimated current draw to the peak power rating of the battery (paragraph 0071-0072; determining the amount of battery power need to sustain peak transmission power for a long period of time and paragraph 0136 for having transmission perform at a peak power level based on battery output voltage [current output level is proportional to the voltage level] to allow for the functioning of the device during low voltage periods); and selecting one of the one or more potential segment sizes as the segment size of at least one of the one or more data payload segments based on each comparison (paragraph 0076; determining the far cell conditions and extending the link budget by reducing the payload size for transmission to the size of an audio bundle using segmentation). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Gu by adding Su’s disclosure in order to reduce thermal losses of the battery.
	Regarding claim 3, Sato discloses wherein the one or more data payload segments comprise a plurality of data payload segments (para 0013 and 0015), and wherein the selected segment size is used for all of the plurality of data payload segments (para 0032). 
Regarding claim 5, Sato/Go does not explicitly disclose wherein determining a quantized size corresponding to the potential segment size comprises: when the potential segment size equals a quantized size within a range of available quantized sizes, determining the equivalent quantized size as corresponding to the potential segment size; and, when the potential segment size does not equal a quantized size within the range of available quantized sizes, determining a minimum quantized size, within the range of available quantized sizes, that is greater than the potential segment size, as corresponding to the potential segment size.
In an analogous art, , Su discloses determining a quantized size corresponding to the potential segment size comprises: when the potential segment size equals a quantized size within a range of available quantized sizes, determining the equivalent quantized size as corresponding to potential segment size (Para 0076; having means to reduce the payload segmentation size to extend the link budget and avoid audio delays with paragraph 70 for having different sizes based on audio bundle transmission sizes for transmitting packets in different radio conditions); and, when the potential segment size does not equal a quantized size within the range of available quantized sizes (Paragraph 0076;  use segmentation without increasing retransmissions to extend the link budget with paragraph 0070 for having four different audio bundle sizes based on transmission time to meet the audio delay budget), determining a minimum quantized size, within the range of available quantized sizes (paragraph 73-76; having multiple quantizes sizes in multiples of 20ms for transferring audio data over a transmission path and checking to ensure that there is enough battery for contiguous transmission at peak power for the uplink budget), that is greater than the potential segment size, as corresponding to the potential segment size (paragraph 0073 and 0076; using different payload segment size, uplink budgets, cell tower coverage and the battery peak power values to determine the audio bundle size for payload transmission and maintaining the audio delay budget). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go by adding Su’s disclosure in order to reduce thermal losses of the battery.
Regarding Claim 11, Sato/Go does not explicitly disclose segmenting the data payload into one or more data payload segments comprises calculating the segment size as a function of one or more operational parameters, comprising the data payload size.
In an analogous art, Su discloses segmenting the data payload into one or more data payload segments comprises (paragraph 0076; having a bundle size for the link budget that will not product a delay and having means to extend the link budget by decreasing the payload size, with paragraph 108 for reducing the audio payload size to provide a gain in the link budget) calculating the segment size as a function of one or more operational parameters (Paragraphs 073-0076;  having operational parameters such as different audio bundle schemes and the amount of power need to communicate with closest base station), comprising the data payload size (Para 0076; having means to reduce the payload segmentation size to extend the link budget and avoid audio delays with paragraph 70 for having different sizes based on audio bundle transmission sizes for transmitting packets in different radio conditions). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go by adding Su’s disclosure in order to reduce thermal losses of the battery.
6.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Go/Su in view of Lee et al. (US 2012/0106677, hereinafter Lee). 
Regarding claim 9, Sato discloses peak current rating (para 0086 and 0090; fig. 2C; based on the maximum current rating of the battery adjusting the size of the data).
Sato/Go does not explicitly disclose wherein segmenting the data payload into one or more data payload segments further comprises: starting with a number of segments equal to one and until the estimated current draw for a calculated potential segment size is determined to be less than the peak current rating of the battery, calculating a potential segment size by dividing the data payload size by the number of segments, performing the determining, retrieving, and comparing for the calculated potential segment size, and incrementing the number of segments; wherein the selected segment size is the calculated potential segment size for which the estimated current draw is determined to be less than the peak current rating of the battery.
In an analogous art, Su discloses starting with a number of segments equal to one and until the estimated current draw for a calculated potential segment size is determined to be less than the peak current rating of the battery (Para 0076; having a bundle size for the link budget that will not product a delay and having means to extend the link budget by decreasing the payload size, with paragraph 0108 for reducing the audio payload size to provide a gain in the link budget): for each of one or more potential segment sizes, determining a quantized size corresponding to the potential segment size (paragraph 0076; having means to reduce the payload segmentation size to extend the link budget and avoid audio delays with paragraph 60 for having different sizes based on audio bundle transmission sizes for transmitting packets in different radio conditions), retrieving an estimated current draw that is associated with one or more operational parameters (paragraph 66;  having operational parameters such as different audio bundle schemes and the amount of power needed to communicate with the closest base station), comprising the quantized size, from a local memory of the wireless device (paragraph 0099 and 0113; having four quantized sizes of audio bundles for payload transmission for a delay budget of 80 ms), and comparing the estimated current draw to the peak power rating of the battery (paragraph 0071-0072; determining the amount of battery power need to sustain peak transmission power for a long period of time and paragraph 0136 for having transmission perform at a peak power level based on battery output voltage [current output level is proportional to the voltage level] to allow for the functioning of the device during low voltage periods); and selecting one of the one or more potential segment sizes as the segment size of at least one of the one or more data payload segments based on each comparison (paragraph 0076; determining the far cell conditions and extending the link budget by reducing the payload size for transmission to the size of an audio bundle using segmentation). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go by adding Su’s disclosure in order to reduce thermal losses of the battery.
Sato/Go/Su does not explicitly disclose calculating a potential segment size by dividing the data payload size by the number of segments, performing the determining, retrieving, and comparing for the calculated potential segment size, and incrementing the number of segments.
In an analogous art, Lee discloses calculating a potential segment size by dividing the data payload size by the number of segments (Para 0108), performing the determining, retrieving, and comparing for the calculated potential segment size, and incrementing the number of segments (Para 0110). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s limitation by adding Lee’s disclosure in order to improve efficiency of data processing. 
Regarding claim 10, Sato/Go/Su does not explicitly disclose incrementing the number of segments comprises incrementing the number of segments by one.
In an analogous art, Lee discloses incrementing the number of segments comprises incrementing the number of segments by one (Para 0130). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s limitation by adding Lee’s disclosure in order to improve efficiency of data processing.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato/Go/Su and further in view of Davis et al. (US 2015/0382238, hereinafter Davis).
	Regarding claim 4, Sato/Go does not explicitly disclose wherein segmenting the data payload into the plurality of data payload segments comprises, when the data payload size is not a multiple of the selected segment size: segmenting the data payload into one or more first data payload segments, each having the selected segment size, and at least one second data payload segment having a segment size that is smaller than the selected segment size; and appending dummy bits to an end of the at least one second data payload segment to increase the segment size of the at least one second data payload segment to the selected segment size.
In an analogous art, Su discloses segmenting the data payload into the plurality of data payload segments comprises (paragraph 0076; having a bundle size for the link budget that will not product a delay and having means to extend the link budget by decreasing the payload size, with paragraph 108 for reducing the audio payload size to provide a gain in the link budget), when the data payload size is not a multiple of the selected segment size (paragraph 0074; reducing the payload transmission to the size of an audio bundle): segmenting the data payload into one or more first data payload segments, each having the selected segment size (paragraph 76; having means to reduce the payload segmentation size to extend the link budget and avoid audio delays with paragraph 70 for having different sizes based on audio bundle transmission sizes for transmitting packets in different radio conditions), and at least one second data payload segment having a segment size that is smaller than the selected segment size (paragraph 0074;  reducing the payload segment size to one audio bundle of less than 20ms to extend the link budget with paragraph 60 for having 4 sizes depending on the link condition to meet the audio delay budget for the transmission). 
Sato/Go/Su does not explicitly disclose appending dummy bits to an end of the at least one second data payload segment to increase the segment size of the at least one second data payload segment to the selected segment size. 
In an analogous art, Davis has a method of managing data packets for reducing power consumption (abstract) and discloses appending dummy bits to an end of the at least one second data payload segment to increase the segment size of the at least one second data payload segment to the selected segment size (paragraph 0022; having Ethernet packets with padding and removing the padding before processing, with paragraph 24 for having a transceiver that receives a packet and saving power consumption by discarding the padded bits to process only the necessary data bits). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s method by adding Davis’s limitation in order to save power consumption when processing the packets.

8.	Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato/Go/Su and further in view of Russell et al. (US 2015/0080047, hereinafter Russell).
	Regarding Claim 6, Sato/Go does not explicitly disclose wherein segmenting the data payload into one or more data payload segments further comprises, for each of the one or more potential segment sizes, determining a quantized path loss corresponding to an estimated path loss anticipated for transmission of the data payload, and wherein the one or more operational parameters further comprise the quantized path loss.
In an analogous art,  Su discloses segmenting the data payload into one or more data payload segments further comprises (paragraph 0076; having a bundle size for the link budget that will not product a delay and having means to extend the link budget by decreasing the payload size, with paragraph 108 for reducing the audio payload size to provide a gain in the link budget), for each of the one or more potential segment sizes (paragraph 0066; having means to reduce the payload segmentation size to extend the link budget and avoid audio delays with paragraph 0070 for having different sizes based on audio bundle transmission sizes for transmitting packets in different radio conditions), and wherein the one or more operational parameters further comprise the path loss (paragraph 0073-0076; having operational parameters such as different audio bundle schemes and the amount of power needed to communicate with the closest base station).
Sato/Go/Su does not explicitly disclose the determining a quantized path loss corresponding to an estimated path loss anticipated for transmission of the data payload.
In an analogous art, Russell discloses determining a quantized path loss corresponding to an estimated path loss anticipated for transmission of the data payload (paragraph 0034 and 0035 and Table 2 for having different path loss trigger ranges of quantized path loss values of under 40 dB, 40-70 dB and over 70 dB to determine the correct action to be taken on the link such as level 1,2, or 3 actions based on the quantized path loss in Table 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s method by adding Russll’s limitation in order to determine path loss triggering conditions.
	Regarding claim 7, Sato/Go/Su does not explicitly disclose wherein determining a quantized path loss corresponding to the estimated path loss comprises: when the estimated path loss equals a quantized path loss within a range of available quantized path losses, determining the equivalent quantized path loss as corresponding to the estimated path loss; and, when the estimated path loss does not equal a quantized path loss within the range of available quantized path losses, determining a minimum quantized path loss, within the range of available quantized path losses, that is greater than the estimated path loss, as corresponding to the estimated path loss.
In an analogous art, Russell discloses determining a quantized path loss corresponding to the estimated path loss comprises (paragraph 0035; monitoring the path loss for the mobile device based on the current strength of signal and the RSSI): when the estimated path loss equals a quantized path loss within a range of available quantized path losses (paragraph 0036; calculating the estimated path loss by the radio controller and monitoring the low power control commands), determining the equivalent quantized path loss as corresponding to the estimated path loss (paragraph 0035;  using transmit power for calculating the path loss and measuring the current strength of the reporting device): and, when the estimated path loss does not equal a quantized path loss within the range of available quantized path losses (paragraphs 0034 and 0035 and Table 2 for having different path loss trigger ranges of quantized path loss values of under 40 dB, 40-70 dB and over 70 dB to determine the correct action to be taken on the link such as level 1,2, or 3 actions based on the quantized path loss in Table 2), determining a minimum quantized path loss, within the range of available quantized path losses (paragraph 0034 and Table 2 for having three different ranges of quantized path loss in dB values), that is greater than the estimated path loss, as corresponding to the estimated path loss (paragraph 0035-0036; using a power step to track the power of the reporting devices and determining the signal strengths to get estimated path loss values). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s method by adding Russll’s limitation in order to determine path loss triggering conditions.
Regarding claim 12, Sato/Go/Su does not explicitly disclose the one or more operational parameters further comprise an estimated path loss anticipated for transmission of the data payload. 
In an analogous art, Russel discloses one or more operational parameters further comprise an estimated path loss anticipated for transmission of the data payload (paragraph 0035-0036; using a power step to track the power of the reporting devices and determining the signal strengths to get estimated path loss values with paragraph 0032 for monitoring the device power for a period of time). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s method by adding Russll’s limitation in order to determine path loss triggering conditions.
9.	Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato/Go/Su and in view of Yip et al. (US 2012/0274280, hereinafter Yip).
	Regarding claim 8, Sato/Go/Su does not explicitly disclose wherein retrieving an estimated current draw that is associated with one or more operational parameters comprises accessing a table that comprises a plurality of records, wherein each of the plurality of records associates an estimated current draw with a set of one or more quantized operational parameters.
In an analogous art, Yip discloses retrieving an estimated current draw that is associated with one or more operational parameters comprises accessing a table that comprises a plurality of records (Para 0115), wherein each of the plurality of records associates an estimated current draw with a set of one or more quantized operational parameters (Para 0106). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato/Go/Su’s method by adding Yip’s limitation in order to provide data analysis to find a parameter effecting battery performance. 



Conclusion		                        
	10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462